PER CURIAM:
This claim was submitted for decision based on the allega-' tions of the Notice of Claim and the respondent’s Answer.
Claimant seeks payment of the sum of $2,406.00 for equipment which was ordered, delivered, and received, but for which no payment was made by the respondent.
In its Answer, the respondent admits the validity of the claim, stating that payment for said equipment had not been made prior to the close of the fiscal year, with the result that the funds which had been encumbered for the purchase expired.
In view of the foregoing, an award in the amount of $2,406.00 is hereby made.
Award of $2,406.00.